Case 3:19-cv-03362-MCR-HTC Document 24 Filed 04/15/20 Page 1 of 7




              FILED USDC FLND PNS
              APR 15'20 AM 10:46
Case 3:19-cv-03362-MCR-HTC Document 24 Filed 04/15/20 Page 2 of 7
Case 3:19-cv-03362-MCR-HTC Document 24 Filed 04/15/20 Page 3 of 7
Case 3:19-cv-03362-MCR-HTC Document 24 Filed 04/15/20 Page 4 of 7
Case 3:19-cv-03362-MCR-HTC Document 24 Filed 04/15/20 Page 5 of 7
Case 3:19-cv-03362-MCR-HTC Document 24 Filed 04/15/20 Page 6 of 7
Case 3:19-cv-03362-MCR-HTC Document 24 Filed 04/15/20 Page 7 of 7
